United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2086
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Marcus Dewayne Harris,                   * Western District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: March 31, 2008
                                 Filed: April 3, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Marcus Dewayne Harris appeals the 262-month sentence the district court1
imposed after he pleaded guilty to possessing with intent to distribute 5 grams or more
of a mixture or substance containing a detectable amount of cocaine base, in violation
of 21 U.S.C. § 841(a)(1), (b)(1)(B). His counsel has moved to withdraw, and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Harris’s sentence
is unreasonable.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       We conclude that Harris’s within-Guidelines-range sentence is not
unreasonable, because nothing in the record indicates the court overlooked a relevant
factor, gave significant weight to an improper factor, or made a clear error of
judgment in weighing appropriate factors. See United States v. Denton, 434 F.3d
1104, 1113 (8th Cir. 2006); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.
2005). Counsel argues that Harris’s sentence is unreasonable because the increase in
his statutory maximum sentence, pursuant to the government’s 21 U.S.C. § 851
information, unfairly bumped up Harris’s Guidelines career-offender imprisonment
range. This argument is unavailing: the district court heard this argument at
sentencing and declined to vary from the Guidelines range on this basis, and relevant
Guidelines commentary specifically authorizes such an increase in calculating the
career-offender offense level. See U.S.S.G. § 4B1.1, comment. (n.2).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                         -2-